James H. Pilkinton, Judge, dissenting. I cannot agree with the three of my fellow judges who are affirming this case. The affirmative opinion (there is no majority here) states “We find substantial evidence in the record for the purpose of the Arkansas compensation law from which to conclude the contract of hire occurred in Arkansas, thus giving the Arkansas Workers’ Compensation Commission jurisdiction of this claim.” (Emphasis supplied). I cannot find such evidence. Both the appellant and appellee rely on International Paper Company v. Tidwell, 250 Ark. 623, 466 S.W. 2d 488 (1971). I certainly have no problem applying the law of that case to the facts in the case at bar. It seems to me that Tidwell certainly supports the position of appellant here; and I would reverse this case. The evidence shows that Etzberger’s brother was a laborer himself, and was not in a position to hire anyone. The brother simply called Etzberger and told him over the phone about a job opening in another state. The record shows that Etzberger, acting on this information, went to Louisiana seeking a job. He was interviewed there by a person who did have authority to hire him, and he was then employed. Therefore, under the facts of this case, the claim for benefits should be filed either in Louisiana, where Etzberber was hired, or in Mississippi, where the accident occurred. He has an adequate remedy in either of those states. In my opinion, the Arkansas Workers’ Compensation Commission does not have jurisdiction because, under this record, there is no substantial evidence to show that the “contract for hire” was made in Arkansas. Therefore I would reverse and dismiss. I am authorized to state that Wright, C.J., and Hays, J., join in this dissent.